         Case 2:20-cv-00356-NT Document 1-1 Filed 09/30/20 Page 1 of 11                            Exhibit
                                                                                           PageID #: 5     A




     STATE OF MAINE                                                      SUPERIOR COURT
     YORK          ss                                                    CIVILACTION
                                                                         CNIL ACTION ## Cjy-,90 _~
                                                                                      (;,fy-~   _ ~?


      ALICIA K. RICHARDS f!k/a
                           f/k/a ALICIA
      BETTS n/k/a ALICIA TICHY

      PLAINTIFF

                                                                         C~Zi u • ~ 1~►~
                                                                         COMPLAINT


      RUSHMORE LOAN MANAGEMENT
      SERVICES, LLC

      And

      SAFEGUARD PROPERTIES Iw1A1ti1AGEMENT,
                           MANAGEMENT,
      LLC.

      DEFENDANTS
      It   t


             NOW COMES Plaintiff, by and through her undersigned attorney and complains against

     the Defendants as follows:

                                       I: JURIDICTION
                                          JURII?ICTION AND VENUE

         1. Venue is appropriate as the property the property which secured the mortgage loan at
         1.

                                                    Yark County, Maine.
                                          Berton in York
             issue is located the Town of Buxton
                                                        ~ r
                                                    II: PARTIES

                                                 "Tichy") is a resident of Meredith in the County of
         2. Plaintiff Alicia R. Tichy (hereafter °`Tichy")

              Belknap and State of New Hampshire.

         3. Defendant Rushmore Loan
         3.                    Laan Management Services,           corporation organized
                                               Services, LLC is aa corporation organized and
                                                                                         and

              existing under the laws of the State of Delaware.

                                           Management} LLC is a corporation organized and
         4. Defendant Safeguard Properties Management,

         existing under the laws of the State of Delaware.
A TRUE
  TRUE COPY
                                                                           YORK COUNTY SUPERIOR
Attest                                                                       SEP 17 '20 Am11:32
            Clerk of Courts
Case 2:20-cv-00356-NT Document 1-1 Filed 09/30/20 Page 2 of 11                    PageID #: 6




                           III: FACTS REGARDING RUSHMORE

                                                       consumer debts in the State of Maine
5. Rushmore is licensed as a debt collector to collect eansumer
5.

   by the Maine Bureau of Consumer Credit Protection.

                                                 attempting to collect
                                              of attempting
6. Rushmore regularly engages in the business of
6.                                                             collect debts
                                                                       debts in
                                                                              in the  State of
                                                                                  the State of

   Maine.

7. Rushmore regularly engages in the business of enforcing mortgages securing debts and
7.

   collecting such debts in the State of Maine.

8. Rushmore collects debts using the mails and telephone as instrumentalities of interstate
8.

   commerce, and regularly engages in attempts to collect debts alleged by Rushmore to be

   due to others than itself.

9. Rushmore is a "debt collector"
9.                     collector" as defined by the FDCPA, 15 U.S.C.   1692x(6} and the
                                                              U.S.C, § 1692a(6)

                            1 l OQ2{6) & 11003(7}(C).
   Maine FDCPA, 32 M.R.S. § 11002(6)     11003(7)(C).

    Rushmore is licensed as a mortgage servicer to conduct mortgage servicing activities in
10. Rushmore-
10.

   the State of Maine by the Maine Bureau of Consumer Credit Protection.

11. Rushmore is regularly engaged in receiving periodic payments from Maine homeowners
11.

   pursuant to the terms of Maine mortgages, making or advancing payments to the owners

   or other
   or       3rd. parties
      oth 3rd    parties with                           Ioans and evaluating Maine
                         with respect to Maine mortgage loans

   homeowners for loss mitigation or loss modification options and therefore is a mortgage

    servicer within the meaning of 14 M.R.S. § 6113.

12. At all times, Rushmore has been servicing the loan at issue in the case on behalf of
12.

    Wilmington Savings Fund Society, FSB, d/b/a Christina Trust, not individually but as

    Trustee for
            far Carlsbad Funding Mortgage Trust.




                                             0
Case 2:20-cv-00356-NT Document 1-1 Filed 09/30/20 Page 3 of 11                       PageID #: 7




13. Upon acquiring the servicing rights of the Tichy Loan that is the
13.                                                               the subject
                                                                      subject of this action,
                                                                                      action,

   Rushmore treated the loan
                        Loan that is the subject of this action as being in default.

                       IV: FACTS REGARDING SAFEGUARD

14. Safeguard is a property preservation eampany
14.                                      company which purports to preserve vacant and

   foreclosure properties throughout the United States including the State of Maine and

   having a principal place of business at Valley View Ohio.
                                                       Qhio.

15.Safeguard is a licensed Real Estate preservation services provider in the State of Maine
15.

   and carries a certificate with the 1Vlaine
                                      Maine Bureau of Consumer Credit Protection.

16.Safeguard is a debt collector within the meaning of 32 M.R.S. 11002(6) and (8-A}.
16.                                                                           (8-A).

17.At all times herein relevant, upon information and belief, Safeguard was acting at the
17.

   direction and as agent of Rushmore.

18. Prior to the foreclosure of the loan, which is the subject of this action, Tichy lived at the
18.

                  is the subject of the mortgage at issue in this action in the Town of
   property which is

   Buxton, County of
                  of York, and State of Maine (the "Property")
                                                   "Property").

19.
19. While the foreclosure action described below vuas
                                                 was pending, Tichy was represented by the

    undersigned counsel and a former partner who was in regular communication with

   counsel hired by Rushmore to represent the owner of the loan at issue in this matter and

   directed by Rushmore.

20. At all times material hereto while the Tichy Loan as described below was awned
20.                                                                          owned by

    Wilmington Savings Fund Society, FSB, dlbla
                                          d/b/a Christina Trust, not individually but as

   Trustee for Carlsbad Funding Mortgage Trust., it was serviced by Rushmore.




                                              3
Case 2:20-cv-00356-NT Document 1-1 Filed 09/30/20 Page 4 of 11                   PageID #: 8




21.
21. Upon information and belief, it was Rushrnare
                                        Rushmore which hired Wilmington's counsel and

   accordingly Rushmore knew that the undersigned represented Tichy with respect to the

   laan described below.
   loan described below.

22. Since Rushmore became servicer for the loan at issue in this matter and at the
22.

   commencement of the aforesaid foreclosure action, Rushmore has known that Tichy was

   represented by the undersigned attorneys with respect to the lawn
                                                                loan which is the subject of

        action, and/ar
   this action; and/or has been able to readily ascertain the name
                                                              name and
                                                                   and address
                                                                       address of
                                                                               of Tichy's
                                                                                  Tichy's

   attameys.
   attorneys.

             V: FACTS REGARDING
                      REGARDING THE
                                THE FORECLOSURE ACTION

23. By a complaint filed in November, 2017
                                      2417 in the Maine District Court at Biddeford and

                        BIDDC-RE-2017-00098, Wilmington
   bearing the Docket # BIDDC-RE-2017-00098, Wilmington sought a judicial order of

   foreclosure against the Property of Tichy pursuant to 14 M.R.S. §§ 6321 et al {the
                                                                                 (the

   "Foreclosure Action"}
                Action").

24. In the Foreclosure Action, Wilmington was represented by the Bendett &
24.                                                                      &McHugh
                                                                           McHugh PC

   law fum                            Brack &
       firm and lately by the firm of Brock &Scott.
                                              Scott.

                & McHugh legal file relating to the Foreclosure Action included documents
25. The Bendett &McHugh
25.

   showing that the Foreclosure Action had been filed in the Biddeford District Court in

   2417 and that the undersigned law firm represented Tichy with respect to the Note,
   2017

   Mortgage and Foreclosure Action.

                VI: FACTS
                    FACTS REGARDING THE WRONGFUL SERVICING
                            CONDUCT OF RUSHMORE

26. At all times from late December 2017 through at least May of 2020, Rushmore ignored
26.

   the fact that Tichy was and is represented by counsel.




                                            L~
                                            4
Case 2:20-cv-00356-NT Document 1-1 Filed 09/30/20 Page 5 of 11                    PageID #: 9
                                                                1




27.
27. Since at least since the late fall of 2p17
                                          2017 and continuing thereafter, Rushmore began

   sending monthly mortgage statements to Tichy showing that monthly mortgage payments

   were due, and were overdue, that late fees were being assessed, that property inspection

   fees were being added to the loan account, and that the Tichy Loan
                                                                 Loan account was being

   charged for real estate taxes and insurance payments relating to
                                                                 to the
                                                                    the Properly
                                                                        Property and being

   made by Rushmore.

                     2018 and March 202Q,
28. Between February 241$           2020, all after Rushmore had actual notice of the fact

   that Tichy was represented by counsel, Rushmore sent multiple Vacant Property Notices

   directly to Tichy.

29.
29, Beginning in the summer of 2017 and continuing thereafter, Rushmore began sending

   letters directly to Tichy demanding that she provide proof of property insurance far
                                                                                    for the

   Property, or telling her that Rushmore had purchased insurance an
                                                                  on the Property and

   charged the cost of itit to
                            to Tichy's
                               Tichy's mortgage loan account.

30. In January of 2020 Rushmore sent a letter directly to Tichy asserting that her loan was in

   default and telling her that foreclosure activities against her would commence unless she

   applied for
           far and was approved for a loss mitigation option.

                  mortgage statements directly to Tichy an
31. Rushmore sent nnortgage                             on a monthly basis.

       all of the foregoing collection activities, Rushmore communicated directly with Tichy
32. In ail

   and ignored the fact that since December, 2017,
                                             2p17, Tichy was represented by counsel whose

   name and address were known to or available to Rushmore.

33. The actions of Rushmore in starting to send mortgage statements and collection letters to
33.

   Tichy after December, 201'7                    anna~iety for her.
                         2017 created substantial anxiety




                                             5
Case 2:20-cv-00356-NT Document 1-1 Filed 09/30/20 Page 6 of 11                    PageID #: 10




 34. With mortgage statements coming tta
 34.                                 to her from Rushmore every month showing growing

    late fees and insurance and tax charges, Tichy's
                                             Tichy's anxiety
                                                     arixiety was steadily increasing.

 35. Tichy began to doubt that she could ever have peace of mind and freedom from the cloud
 35.

                        Rushmore's collection activities and as to haw
    of doubt created by Rushmore's                                 how t11e
                                                                       the issues being raised

    by Rushmore could be finally resolved, despite the fact that she was at all times

    represented by counsel known to, and ignored by, Rushmore.

 36. The combination of frequent letters from Rushmore, worries and anxiety about her

    situation regarding the Tichy Loan, and possible needs for counsel which she could not

    afford, led to tension, stain and discord in the re]ationship
                                                     relationship between Tichy and her then

    husband.

                               May 2020, Rushmore's agent Safeguard on behalf of
 37. Between February 2017 and lulay
 37.

                 ~vvithaut notice to either Tichy or Tichy's counsel, made numerous entries
    Rushmore and without                                                            entries

    on the Tichy property without any permission from Tichy or her counsel to do so.
    an

 38. In entering the Tichy property, Rushznore's
                                     Rushmore's agent Safeguard acting on behalf of

                                                   locks, ransacked the living areas of
    Rushmore broke through exterior doors; changed lacks,                            of the

              barn, shut off the power, drained the pipes and removed, upon information and
    house and `darn,

    belief, personal property.

 39. After one such break-in in June of 2018, Safeguard claimed that its purpose in entering
 39.

    the premises was to drain the pipes to prevent freezing.

 40. Rushmore's agent Safeguard on behalf of Rushmore filed false and malicious claims of
                                                                                       of

                      Qn the part of Tichy with the Berton
    criminal activity on                            Buxton Police Department which had as a

                                                                        an Tichy.
    natural consequence the infliction of mental and emotional distress on
Case 2:20-cv-00356-NT Document 1-1 Filed 09/30/20 Page 7 of 11                    PageID #: 11




 41. The conduct of Safeguard outlined above was undertaken in furtherance of the coilectian
                                                                                  collection

    actions of its principal Rushmore.

 42. Tichy has suffered damage as a result of the aforesaid wrongful actions of Rushmore and

    Safeguard.
    Safeguard:

                                                 §1692c(a}(2} and the Maine FDCPA, 32
 43, Rushmore violated the Federal FDCPA, 15 USC §1692c(a)(2)
 43.

    M.R.S. 11012{1)(B}
           11012(1)(B) by communicating directly with Tichy after having been informed

    that she was and is represented by counsel.

 44. The foregoing actions of Rushznare
 44.                          Rushmore constitute "conduct the natciral
                                                               natural consequence of which

                                       Borrower in connection with the collection of a debt" in
    is to harass, oppress or abuse the $orrower

                          1692(4) and 32 M.R.S. §
    violation of 15 USC §§1692(d)               §11013.
                                                 11013.

 45. Rushmore's conduct
 45. Rushmore's conduct described above constitutes a pattern and practice of violations of

    the FDCPA.

 46. Rushmore has engaged is conduct similar to or the same as described in this Complaint
                                                                                 Gamplaint

    with other borrowers, including without limitation the conduct described in the matter of

    Joy v.
        v. Rushmore Loan Management Services, Case No 2:16-cv-00262-NT filed in the

    Federal District Court for Maine on May 25, 2016},
                                                2016), and that conduct with other

    borrowers together with its repeated violations of the FDCPA in this case constitute a
    banowers

    pattern and practice of violations of the FDCPA.

 47. As a result of the above violations of the FDCPA, the Defendant Rushmore is liable to

                  for declaratory judgment that defendant's conduct violated the FDCPA, and
    the Plaintiff far

    judgment awarding Plaintiff her actual damages, which include damages for emotional

    distress, statutory damages, costs and attorney's fees and for such other and further relief

    as may be just and proper.
Case 2:20-cv-00356-NT Document 1-1 Filed 09/30/20 Page 8 of 11                        PageID #: 12




               VII: FACTS REGARDING THE WRONGFUL SERVICING
                           CONDUCT QF SA~FEGUAR.D
                                   OF SAFEGUARD

 48. Tichy repeats the preceding allegations of this Complaint as if set fcarth
                                                                         forth fully in this Count

    VII.

 49. At all times from as late as February 2018 through at least
                                                           Least May of 2Q20,
                                                                        2020, Safeguard

    ignored the fact that Tichy was and is represented by counsel.

 50.                  2017~ and May 2020, Safeguard an
 50. Between February 201                           on behalf of Rushmore and without

    notice to either Tichy or Tichy's counsel, made numerous entries an
                                                                     on the Tichy property.

 51. In entering the Tichy property, Safeguard on behalf of Rushmore broke through exterior
 51.

                   Locks, ransacked the living areas of the house and barn, shut off the
    doors; changed locks,

    power, drained the pipes and removed, upon information and belief, personal property.

 52. Safeguard on behalf of Rushmore filed a false and malicious claim of criminal activity on
 52.                                                                                        an

    the part of Tichy with the Buxton Police Department which had as a natural consequence

    the infliction of
                   of mental and emotional distress on Tichy.

                                                  §1692c(a}(2} and the Maine FDCPA, 32
 53. Safeguard violated the Federal FDCPA, 15 USC §1692c(a)(2)
 53.

           11012(1){B) by communicating directly with Tichy after having been.
    M.R.S. 11012(1)(B)                                                   been informed

             vas and is represented by counsel.
    that she was

 54. The foregoing actions of Safeguard constitute "conduct the natural consequence of which
 54.

    is to harass, oppress or abuse the Borrower in connection with the collection of a debt" in

                        §2692(d) and 32 M.R.S. §11013.
    violation of 15 USC §1692(d)

 55. Safeguard's acts as described above were done intentionally with the purpose of coercing
 55.

                                                 of the interests of
    Tichy to pay the alleged debt in furtherance of               of its principal.




                                               8
Case 2:20-cv-00356-NT Document 1-1 Filed 09/30/20 Page 9 of 11                     PageID #: 13




 56. Safeguard violated the Federal FDCPA, 15 USC §§1692c(a)(2)
 56.                                                l 692c(a)(2} and the Maine FDCPA,
                                                                               FDCFA,

    32 M.R.S. 11012(1)(B) by communicating
                             cammurzicating directly with Tichy after having been

    informed that she was and is represented by counsel.

 57. The foregoing actions of Safeguard constitute "conduct the natural consequence of
 57.                                                                                of which

    is to harass, oppress or abuse the Borrower in connection with the collection of a debt" in

    viatation
    violation of 15 USC §1692(4) and 32 M.R.S. §11013.
                        §1692(d)               §11 Q13.

     Safeguard.'s conduct described above constitutes a pattern and practice of violations of
 5$. Safeguard's
 58.

    the FDCPA.

 59. Upon information and belief, Safeguard has engaged is conduct similar to or the same as
 59.

    described in this Complaint with other borrowers and that conduct with other borrowers

    together with its repeated violations of the FDCPA in this case constitute a pattern and

    practice of violations of the FDCPA.

 60.                                                    the tort of Trespass an
 60. That the foregoing actions of Safeguard constitute the                  on Plaintiffs real

    property.

 61. As a result of the above violations of the FDCPA, the Safeguard is liable to the Plaintiff
 61.

    for declaratory judgment
    far             judgment that Safeguard's
                                  Safeguard's conduct violated the FDCPA, and Tichy's

    actual damages, which include damages for emotional distress, trespass, statutory

    damages, costs and attorney's
                       attorney's fees
                                  fees and
                                       and for
                                           for such other and further
                                                              fi.rrther relief
                                                                        relief as
                                                                               as may be just and

    proper.

 62. Safeguard's
 62.                     described above constitutes a pattern and practice of violations of
     Safeguard's conduct described

    the FDCPA.

 63. As a result of the above violations of the FDCPA, the Defendant is liable to the Plaintiff
 63.

                     judgment that defendant's conduct violated the FDCPA, and Plaintiff's
        declaratory judgment
    for declaratory




                                              ~!79
Case 2:20-cv-00356-NT Document 1-1 Filed 09/30/20 Page 10 of 11                     PageID #: 14




    actual damages, which include damages for emotional distress, statutory damages, costs

    and attorney's fees and
        attorney's fees     for such
                        and for such other and further relief
                                                       relief as may be just and proper.

                COUNT VIII: BREACH pF
                                   OF SERVICER L1UTY
                                               DUTY (JF
                                                     OF G40D
                                                        GOOD FAITH
                                      RUSFIMORE
                                   BY RUSHMORE

 64. Tichy repeats and reaileges
                       realleges and incorporates by reference all of the paragraphs above as

    if set forth fully in this Count VIII.

 65. The conduct of Rushmore either per se or through its agent Safeguard described herein

    constitute repeated failures by Rushmore to act in good faith toward Tichy in the

    servicing of the Tichy Loan in violation of the mandate of 14 M.R.S. § 6113{2}
                                                                           6113(2) which

                                                            of the Tichy Loan.
    required Rushmore to act in good faith in the servicing of

                    Rusl~mare either per se or through its agent Safeguard in violating the
 66. The conduct of Rushmore

    duty of good
            goad faith which it awed
                                owed to Tichy has resulted in actual damages to Tichy

    including, without limitation, legal expense in the Foreclosure Action and emotional

    distress.

 67. The conduct of Rushmore ar
                             or that Qf
                                     of its agent Safeguard described above evidences a

    pattern and practice of Rushmore in violating its duty of good faith entitling Tichy to

    recovery of statutory damages not exceeding $15,000.00.
                                                $1 S,OQ0.0~.

 68. The conduct of Rushmore or that of its agent Safeguard in violating the duty of good faith

    which it owed to Tichy entitles her to recover her legal fees in this action.

          COUNT IX: NEGLIGENT INFLICTION OF EMOTIONAL
          CQUNT                             EMOTIOl"~AL DISTRESS

 69. Tichy repeats and realleges and incorporates by reference all of the paragraphs above as

    if set forth fully in this Count IX.

 70. Rushmore and Safeguard owed a duty to Tichy to avoid actions in the Foreclosure Action

    which violated State and Federal law where the likely result from such action was to



                                             10
                                             10
Case 2:20-cv-00356-NT Document 1-1 Filed 09/30/20 Page 11 of 11                    PageID #: 15




    cause Tichy to incur additional legal fees with respect to the Forectasure
                                                                   Foreclosure Action and

    severe mental and emotional distress

 71. Rushmore and Safeguard breached their duties to Tichy as enumerated above.
 71.

     Rushmore's and Safeguard's
 72. Rushmore's
 72.                            conduct as described in the preceding paragraphs was the
                    Safeguard's conduct

    result of malice in that the conduct was outrageous and was carried out with reckless

    indifference to the rights of Tichy and as part of a pattern and practice of Rushmore in

    similar dealings with other borrowers.

 73. As a result of Rushmore°sand
 73.                Rushmore's and Safeguard's breach of
                                   Safeguard's breach               of due care owed
                                                      of their duty of          awed to her,

    Tichy has been damaged.

    WHEREFORE, Plaintiff Tichy       far awards of compensatory damages and
                         Tichy prays for

                       for such other and further relief as the court shall deem appropriate
 exemplary damages and far

 and for her casts.
             costs.

       at Lisbon
 Dated at Lisbon Falls,
                 Falls,Maine
                        Mainethis  3rdday
                              this3rd      ofSeptember,
                                       dayof  September, 020.




                                                   o nn D.
                                                  Jo    D. Clifford,
                                                           Clifford, IV
                                                       No: 146
                                                  Bar Na;
                                                            for Plaintiff
                                                  Attorney far
                                                  CLIFFORD & GQLDEN,
                                                                  GOLDEN, P.A.
                                                  5 Maple Street
                                                  S
                                                  P.O. Box 36$
                                                            368
                                                  Lisbon Falls, Maine 04252
                                                  (207) 353-9366
                                                  {207) 3S3-9366




                                             11
                                             11
